DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
Response to Amendment
Applicants’ submission, filed on 01/05/2021, in response to claims 1-3, 7-8, 12-14, and 18-19 rejection from the final office action (10/08/2020) by amending claims 1, 5, 14, 14, and 16 and cancelling claims 2-3 is entered and will be addressed below.
Election/Restrictions
Claims 5, 9 -11, 16, and 20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 1-2 and 4-6, there being no allowable generic or linking claim.
Claim Interpretations
	Note the range of 10-5-10-3 /degree C is very wide that metals such as iron and copper read into the claimed range, not to mention polymer, resin, rubber, and Teflon. Even glass has 0.93x10-5 /degree C, very close to the claimed range.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The ”a plurality of magnetic adsorption units” of claims 1 and 14, this is considered as permanent magnet or an electromagnet ([0054]) or the equivalent thereof (such as casing surrounding the magnet).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The “A manufacturing apparatus of a display device” of claim 14, this is considered an intended use of the apparatus. An apparatus that is capable of making a display device is considered read into the claimed.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 20060174829, hereafter ‘829), in view of Kobayashi (US 20090286447, hereafter ‘447). (US 5602059 is evidenced as the thermal expansion coefficient of silicon rubber. US 4965653 is evidenced as silicon rubber as adhesive). 
‘829 teaches some limitations of:
Claim 14: Apparatus for processing substrate (title) to manufacture the OLED ([0006], the claimed “A manufacturing apparatus of a display device), 
The deposition material supplying member 500 includes a supplying container 520 and a heating member 540. The supplying container 520 provides a receiving space into which a deposition material is received and an upper face of the supplying container 520 is opened. The heating member 540 heats the supplying container 520 such that a flume is generated from the deposition material (Figs. 8-9, [0070], 3rd–5th sentences, i.e. by evaporation, the claimed “comprising an evaporation device for depositing a substrate”), 
the deposition process is partially and repeatedly performed with respect to the substrate 3 while the substrate supporter 110 is moved along the transferring guide 140 (Fig. 4, [0071], 2nd sentence), The substrate 3 to which the mask 4 is attached is transferred to the deposition chamber 44 for performing the deposition process ([0068], the claimed “a side of the substrate being provided with a mask”),
Referring to FIG. 5, the substrate supporter 110 includes a supporting plate 120. The substrate 3 is supported by a lower face of the supporting plate 120 such as a depositing face of the substrate 3 is downwardly positioned … an adhere-layer 122 is 

‘829 does not teach the other limitations of:
wherein a range of linear expansion coefficient of the thermosensitive layer comprises about 10-5-10-3 /°C,
(14B) wherein in a direction perpendicular to a plane of the magnetic adsorption layer, a thickness range of the thermosensitive layer comprises about 1 cm~5 cm.

‘447 is an analogous art in the field of Apparatus and method for fabricating organic light emitting diode display device (title), the deposition material source 130 upwardly evaporates a predetermined deposition material such as an organic material or an electrode material toward the mask 120 to supply the deposition material toward the mask 120. In this case, the deposition material source 130 may be an evaporation source for heating a deposition material at a high temperature to evaporate the deposition material (Fig. 4, [0039], last two sentences), the holding unit 170d … includes a magnet 177 disposed over the pressing plate 178 and applying a magnetic force to the mask 120 to pull the mask 120 toward the lower surface of the substrate 90 when the pressing plate 178 presses the upper surface of the substrate 90. At this time, the mask 120 may be formed of a magnetic metal material to respond a magnetic field applied from the magnet 177 ([0061]), to press the substrate 90 by the pressing plate 178 and the elastic member 179, the magnetic force of the magnet disposed over the pressing plate 178 is applied to the mask 120. As a result, the mask 120 is attracted to the lower surface of the substrate 90 by the magnetic force of the magnet 177 ([0062]). ‘447 teaches that the elastic member 179 may be a heat conductive sheet formed of an elastic material such as silicon rubber or silicon-based resin, and may have a 2 mm to 5 mm. However, the kind and thickness of the elastic material may vary according to the kind of the process or the substrate 90 ([0056], 2nd sentence, therefore, thickness and kind of material is an effect parameter) and the mask support frame 113 to mount the substrate 90 on the upper surface of the mask 120 ([0038], 2nd last sentence). Note silicon rubber has thermal expansion coefficient of 10-4, as evidenced by US 5602059, col. 5, lines 27-33. Note also silicon rubber is an adhesive material, see US 4965653, col. 3, lines 36-37).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a mask support frame 113 and to have adopted silicon rubber, as taught by ‘447, as the adhere-layer 122 of ‘829 (the limitation of 14A), for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07. Furthermore, to have optimized the adhere-layer 122 thickness, starting from 2 mm to 5 mm, based on the kind of process or the substrate (the limitation of 14B). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Note the big range of the material to choose from (10-5-10-3 /°C), doubling thickness or ten times thicker is clearly a possible optimal thickness.

Claim 1 is rejected for the same reason as claim 14 rejection above.


Claim 12: The deposition material supplying member 500 includes a supplying container 520 and a heating member 540. The supplying container 520 provides a receiving space into which a deposition material is received and an upper face of the supplying container 520 is opened. The heating member 540 heats the supplying container 520 such that a flume is generated from the deposition material (Figs. 8-9 and 5, [0070], 3rd–5th sentences, the claimed “further comprising an evaporation source, the evaporation source is located at a side of the thermosensitive layer far away from the magnetic adsorption layer and is spaced apart from the thermosensitive layer by a predetermined distance, wherein the evaporation source is configured to receive a material to be evaporated”).

‘447 further teaches the limitation of:
Claim 13: a mask support frame 113 ([0038], 2nd last sentence the claimed “further comprising a mounting part, wherein the mounting part is located between the thermosensitive layer and the evaporation source and is configured to allow the substrate and the mask to be mounted thereon”).

In case Applicants argue that the linear expansion coefficient of the silicon rubber is not necessarily within the range of 10-5-10-3 m/degree. As the elastic member 179 is 

Note claims 1-3 and 12-14 can also be rejected by ‘447 in view of ‘829.
Alternatively, claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘829, in view of ‘447 and Kim et al. (US 20070137571, hereafter ‘571).
In case Applicants argue that magnets 124 of ‘829 should be “the plurality of magnetic adsorption units” and unlabeled components surrounding magnets 124 is not part of the plurality of magnetic adsorption units and magnets are not in direct contact with the adhere-layer 122.

‘571 is an analogous art in the field of Deposition Apparatus (title) Organic electroluminescent display devices ([0006]), The heated deposition material 170 is vaporized and deposited on the substrate 120 (Fig. 1, [0042], 7th sentence). ‘571 teaches that The magnet unit 140 includes a support 143, a gap pad (or gap plate) 144, a first magnet unit 141, and a second magnet unit 142 … The first magnet unit 141 is formed to correspond to the mask 131 on the gap pad 144 and the second magnet unit 142 is formed to correspond to the mask frame 135 on the gap pad 144 ([0044], Fig. 4 shows the magnet units 141, 142 are in direct contact with the gap pad 144, note pad intrinsically having thermal expansion, typically large).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have formed each of the magnets 124 and its unlabeled surrounding portion in Fig. 5 of ‘829 as one magnet unit, as shown in ‘571, for prima facie case of obviousness. MPEP 2144.07.
Claims 7-8 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over ‘829 and ‘447 (optionally with ‘571), as being applied to claims 1 and 14 rejections above, further in view of Hong et al. (US 20160042852, hereafter ‘852).
The combination of ‘829 and ‘447 (optionally with ‘571) does not teach the limitations of:
Claims 7 and 18: further comprising a cooling layer located at a side of the magnetic adsorption layer facing the thermosensitive layer.
Claims 8 and 19: wherein one side of the cooling layer is located on a side of the thermosensitive layer far away from the magnetic adsorption layer, and the other side of the cooling layer is mounted with the substrate to be evaporated.

‘852 is an analogous art in the field of MAGNET PLATE ASSEMBLY, DEPOSITION APPARATUS INCLUDING THE MAGNET PLATE ASSEMBLY (title) for organic light-emitting display devices ([0005]), a deposition material evaporated in the deposition source 

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill to have added a cooling plate 800 of ‘852 in between the substrate 3 and adhere-layer 122 of ‘852, for the purpose of improving a close contact force, as taught by ‘852 ([0065], last sentence).
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
In regarding to 35 USC 112 rejection, see the upper part of page 6, Applicants amendment overcomes the rejection.
In regarding to art rejection over ‘829 in view of ‘447, Applicants repeated the argument that the adhere 122 is merely described as adhering, not configure to change a thickness with the change of temperature, and usually made relative thin and far away from 1 cm ~ 5cm, see the bridging paragraph between pages 8 and 9. Applicants also repeat argument that ‘571’s gap pad if far away from thickness of 1 cm ~ 5 cm, see the middle of page 9. 
This argument is found not persuasive.
All materials intrinsically change thickness with the change of temperature.

The examiner also includes ‘571 to clearly show a magnetic unit in direct contact with a gap pad. Note pad, adhere-layer, adhesive are similar flexible material that has a larger thermal expansion coefficient. As explain in 112 rejection above, 
Note also the range of 10-5-10-3 /degree C is very wide that metals such as iron and copper read into the claimed range, not to mention polymer, resin, rubber, and Teflon. Even glass has 0.93x10-5 /degree C, very close to the claimed range.
As far as thickness argument, it is attacking reference individually for the 35 USC rejection of ‘829 in view of ‘447 (previous claims 2-3 rejection).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In regarding to art rejection over ‘447, Applicants argue that 2 mm to 5 mm thickness is not even on the same order of magnitude as the claimed 1 cm ~ 5 cm, see the middle of page 9. 
This argument is found not persuasive.
Applicants should be aware the 5 mm to 1 cm is two folds difference. Not order of magnitude difference.
silicon rubber or silicon-based resin, and may have a thickness T2 of 2 mm to 5 mm. However, the kind and thickness of the elastic material may vary according to the kind of the process or the substrate 90 ([0056], 2nd sentence). And giving the huge range of material in Applicants claim 10-5-10-3 /°C, polymer, resin, rubber all read into this range. It would have been obvious to optimize the thickness and variation of order of magnitude of thickness is not unexpected.
The examiner observes that the wide range of thickness 1 mm~10 cm (in original claim), and optimized range of thickness of 1 cm to 5 cm, are consistent with the wide range of material having thermal expansion 10-5-10-3 /°C. In other words, no unexpected results in the optimized thickness range of 1 cm to 5 cm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160078988 is cited for cooling plate 1100 to increase adhesion between the substrate S and the mask 1000 (Fig. 5, [0077]). US 20150056370, Applicants submitted IDS, is cited for Teflon insulating member 40 in between the magnets 31 and the substrate 10 (Fig. 1, [0041], Teflon has thermal expansion in the range of claim 2).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.